ORDER
The Disciplinary Review Board on November 16, 1998, having filed with the Court its decision concluding that CAROL POWE NEWTON of PATERSON, who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of one year for violating RPC 1.7 (conflict of interest) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that CAROL POWE NEWTON is suspended from the practice of law for a period of one year and until the further Order of the Court, effective August 13, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.